Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Demondre Deshawn Holiness, Appellant                  Appeal from the 8th District Court of
                                                      Hopkins County, Texas (Tr. Ct. No.
No. 06-21-00039-CR        v.                          2027955).         Memorandum        Opinion
                                                      delivered by Justice Burgess, Chief Justice
The State of Texas, Appellee                          Morriss and Justice Stevens participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Demondre Deshawn Holiness, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED OCTOBER 1, 2021
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk